PER CURIAM.
Garvin Jackson appeals the summary denial of his motions to define or clarify sentence and his motion to correct sentence filed in trial court case number 94-20338.1 As the motions are unsworn, they must be treated as motions to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. The present sentence is not illegal; therefore, the order denying the motions is affirmed without prejudice for Jackson to file a timely motion for postconviction relief in accordance with Florida Rule of Criminal Procedure 3.850.2
Affirmed.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.

. This court notes that there is presently pending an appeal of trial court case number 94-13076 (appellate case number 95-00843) and, therefore, it is without jurisdiction to consider any allegations concerning the sentence entered in that case.


. The order denying the subject motions does not reference the plea colloquy in which the terms of the plea agreement were discussed.